UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6790


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL F. MATTHEWS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     Robert E. Payne, Senior
District Judge. (3:07-cr-00226-REP-RCY-1; 3:10-cv-00644-REP)


Submitted:   October 13, 2016             Decided:   October 18, 2016


Before NIEMEYER, DUNCAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael F. Matthews, Appellant Pro Se. Peter Sinclair Duffey,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Michael F. Matthews seeks to appeal the district court’s order

denying several motions.      Because Matthews was attacking his

sentence, he was seeking relief under on his 28 U.S.C. § 2255

(2012) motion.    The court’s order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1)(B) (2012).    A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”   28 U.S.C. § 2253(c)(2) (2012).    When the

district court denies relief on the merits, a prisoner satisfies

this standard by demonstrating that reasonable jurists would find

that the district court’s assessment of the constitutional claims

is debatable or wrong.     Slack v. McDaniel, 529 U.S. 473, 484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the motion states a debatable claim

of the denial of a constitutional right.    Slack, 529 U.S. at 484-

85.

      We have independently reviewed the record and conclude that

Matthews has not made the requisite showing.     Accordingly, while

we grant Matthews’ motion to amend his informal brief, we deny a

certificate of appealability, and dismiss the appeal.   We dispense

with oral argument because the facts and legal contentions are

                                 2
adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.

                                                                DISMISSED




                                     3